DETAILED ACTION
Response to Amendment
The amendment filed on 26 October 2021 has been entered. Claims 1 and 3-9 have been amended and are hereby entered. Claim 2 has been cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Franco A. Serafini (Reg. No. 52,207) on 16 November 2021.
The application has been amended as follows:
Claim 8
	The hidden joining system according to claim 1, wherein said blocking group includes a screw inserted in an internal threading of [[a]] said hole of the body of said at least one front joining unit or said at least one rear joining unit.
Claim 9
	The hidden joining system according to claim 1, wherein said pin of said connection group includes one end housed in a seat of the shoulder and another end housed in [[a]]said hole of [[a]]said body of said at least one front joining unit or said at least one rear joining unit, wherein said hole is aligned with a second hole in the shoulder that is shaped as a blind hole of said seat.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Claims 1 and 3-9 are allowed. Claim 2 has been cancelled.
	The following is an examiner’s statement of reasons for allowance:
	Applicant’s arguments filed on 26 October 2021, see pages 4-5, are persuasive.
	The prior art fails to fairly show or suggest, alone or in combination, a hidden joining system comprising all the limitations of Claim 1. Specifically, Cattaneo (WO 2015/115199 A1), Cattaneo (EP 2839761 B1), Logie (US 3884002 A), and Fuchs (US 4116573 A) fail to fairly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678